Citation Nr: 1422355	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD due MST.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was remanded in August 2013 so as to allow the Veteran to testify before the undersigned.  That hearing was conducted in March 2014, and a copy of the hearing transcript has been associated with the record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU), has been raised by the record (see VA Letter, October 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a final rating decision dated June 2009, the RO denied service connection for an acquired psychiatric disorder after finding that new and material evidence had not been received.  The original rating decision, dated in November 2002 denied the Veteran's claim, in pertinent part, because the Veteran's claimed, in-service stressor was not confirmed. 

2.  Evidence received since the June 2009 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder. 

3.  The preponderance of the evidence indicates that an acquired psychiatric disorder is attributable to service.  


CONCLUSIONS OF LAW

1.  The unappealed June 2009 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the June 2009 rating decision is new and material; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  An acquired psychiatric disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder.   Specifically, he contends that he has a current diagnosis of PTSD resulting from two instances of in-service sexual trauma, among other incidents.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder in June 2009 because new and material evidence had not been received sufficient to reopen the claim.  In November 2002, the RO originally denied the Veteran's claim because the Veteran's stressor was not verified, nor was there credible supporting evidence to show that a claimed stressor may have occurred during his period of active duty.  That decision was affirmed in December 2002.  The Veteran was notified of these decisions in November 2002, December 2002, and July 2009, and of his appellate rights, via letters from the RO.  He did not appeal any rating decision, and each became final.  

Since the prior final decisions, new evidence has been added to the claims file.  The most pertinent new evidence consists of an October 2011 letter from the Military Sexual Trauma Coordinator of the North Texas VA Mental Health Clinic.  Per the provider, the Veteran is an MST survivor with a litany of psychiatric symptoms related to multiple in-service events.  She indicated that the Veteran met the full diagnostic criteria for a diagnosis of chronic PTSD, related to MST.  As such, the Veteran now has a current diagnosis of PTSD which has been attributed to MST sustained during his period of active service.

As noted above, there is a "low threshold" for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  See Shade (explaining the new and material evidence requirements of 38 C.F.R. § 3.156(a)).  Again, the Veteran's claim for service connection was denied (in part) because there was no credible evidence to support the incurrence of a claimed, in-service stressor.  

As such, this letter cures a prior evidentiary defect, in that post-service evidence, not of record at the time of the prior, final decision, indicates that the Veteran has a current diagnosis for PTSD resulting from MST.  Accordingly, new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  Entitlement to service connection for this issue is addressed further in the section below.

II. Service connection

In this case, the Veteran alleges that he has a current diagnosis of PTSD, stemming from traumatic in-service events.  Specifically, the Veteran contends that, in November 1971 and June 1973, he was sexually-assaulted by other service members.  See Transcript, pp. 3-5.

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  

However, in Acevedo v. Shinseki, 25 Vet.App. 286 (2012), the Court held that the regulation above, which lessens the evidentiary burden on claimants who allege entitlement to service connection for PTSD based on a stressor related to the Veteran's fear of hostile military or terrorist activity, is not applicable to a claim for PTSD based on MST in cases involving a claimant's bare assertion that his stressors were related to a fear of hostile military activity.  It was further noted that, to establish occurrence, an adequate medical report must rest on correct facts and reasoned medical judgment.  MST is a form of in-service personal assault, which is addressed in 38 C.F.R. § 3.304(f)(5), the provisions of which will be explained and applied in the decision below.

Here, the Veteran's service treatment records do not provide a diagnosis of PTSD.  Further, there is no indication of MST within the Veteran's service personnel records.  

In conjunction with his claim, he was afforded a VA psychiatric examination in April 2010.  At that time, the Veteran provided details of two instances of MST, as well as psychiatric symptomatology following each incident, to include shame, fear, anxiety, depression, and anger.  Following an extensive interview, the Veteran was diagnosed with PTSD, chronic, moderate, secondary to MST.  Despite this diagnosis, because there is no direct evidence of MST within the record, the examiner was not able to form an etiological opinion without resorting to mere speculation.  

As noted in the preceding section, the coordinator of the Veteran's VA MST group authored a letter in October 2011 attributing a current diagnosis of PTSD to the Veteran's in-service stressors.  She noted that the Veteran participated in individual counseling, as well as several group counseling sessions to include an MST group.  Per the provider, "[The Veteran] was a victim of Military Sexual Trauma, MST, and he meets the full diagnostic criteria for Post Traumatic Stress Disorder, Chronic."

As such, VA medical evidence dated after the Veteran was discharged from service satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents he reportedly experienced during service.  With regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), the Board observes that corroboration of his alleged PTSD stressors in accordance with the provisions related to in-service personal assault under 38 C.F.R. § 3.304(f)(5) is required.  

To that end, VA attempted to corroborate the Veteran's report by requesting his military personnel records.  However, available records failed to indicate that either reported event took place.  Pursuant to 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based upon in-service personal assault, evidence from sources other than the Veteran's service records may cooperate the Veteran's account of the stressor incident.  Examples include treatment at rape crisis centers and mental health counseling.  Further, the Board may look to evidence of behavior changes following the claimed assault, such as deterioration in work performance, episodes of depression, panic attacks, or anxiety without an identifiable cause.  The regulation goes on to note that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Court held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).

In this case, the Veteran has received extensive treatment via MST counseling sessions, as well as inpatient and outpatient VA psychiatric care.  At no time did any examiner indicate that the Veteran's report of in-service trauma lacked credibility.  VA treatment reports, to include the April 2010 VA examination and the October 2011 letter, indicated that the Veteran did, in fact, experience a sexual assault during his period of active service, and linked his current diagnosis of PTSD to those events.  

Finally, the Board notes that, around the time of the first purported MST, he was charged with unauthorized absence from the U.S.S. Oriskany in October 1971.  The Board also notes that his personnel records indicate charges of drug use in 1973, the same year of the second purported MST stressor.

Because MST has been confirmed by an examiner commissioned by VA, coupled with apparent in-service psychiatric markers (unauthorized absences, drug and alcohol abuse) near in time to the purported incidents, as well as continued MST group therapy, the Board finds that each criterion necessary for the grant of service connection for PTSD has been established under the provisions of 38 C.F.R. § 3.304(f)(5).  Although the record lacks an in-service report of sexual assault, the provisions of 38 C.F.R. § 3.304(f)(5) do not necessary require in service documentary evidence of the alleged assault; rather, a medical opinion may suffice to establish that the personal assault occurred.  The Board finds that the October 2011 VA medical opinion substantially meets this requirement.  Resolving all doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted in this case.

In this regard, the Board must note that this is a highly complex situation in that there is significant evidence against this claim, including weighty evidence of pre-service sexual trauma (see Veteran's letter dated November 2010 and other evidence of record).  It appears clear that not all of the Veteran's current psychiatric disorder is the result of his MST and these facts may be taken into consideration in the evaluation of the Veteran's acquired psychiatric disorder related to service.  In any event, the nature and extent of the Veteran's acquired psychiatric disorder related to service is not before the Board at this time. 

ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


